SUMMARY ORDER Defendant Vache Hovhannisyan seeks review of the District Court’s order under 18 U.S.C. § 3142(e) denying his application for pretrial release. We have jurisdiction over this appeal under 18 U.S.C. § 3145(c) and 28 U.S.C. § 1291. See Fed. R. App. P. 9(a). We review for clear error the District Court’s determination that the defendant poses a risk of .flight and that no condition or combination of conditions would guarantee his appearance at trial. See United States v. Berrios-Berrios, 791 F.2d 246, 250-51 (2d Cir. 1986). Upon due consideration, we affirm the order denying release pending trial for substantially the reasons stated by the District Court during the defendant’s August 4, 2017 bail hearing. (Ex. H (Aug. 2 [sic: 4], 2017 Tr.) at 26-33.)